Citation Nr: 0601619	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  00-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for kidney stones.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
September 1958; it also appears that the veteran served with 
the Army National Guard from January 1959 to September 1960, 
and with the Army Reserves from September 1960 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO granted service connection 
for kidney stones and assigned an initial noncompensable 
rating, effective 
July 28, 1999.  The veteran perfected a timely appeal of this 
determination to the Board.  

In February 2005, the Board remanded the claim of entitlement 
to an initial compensable evaluation for kidney stones to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 

By a March 2005 rating action, the RO assigned a 10 percent 
evaluation to the service-connected kidney stones, effective 
July 28, 1999.  As the veteran is appealing the initial 
assignment of a noncompensable disability rating for his 
service-connected kidney stones, the issue has been framed as 
that listed on the front page of this decision.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

By a February 2004 rating action, the RO granted service 
connection for kidney stones and assigned an initial 
noncompensable evaluation pursuant to 38 C.F.R.      § 
4.115b, Diagnostic Code 7508 (2005), effective July 28, 1999.  
By a March 2005 rating action, the RO assigned a 10 percent 
evaluation to the service-connected kidney stones, effective 
July 28, 1999.   

The appellant contends, in essence, that his service-
connected kidney stones warrant an evaluation greater than 10 
percent due to symptoms such as the need for diet and drug 
therapy and high creatine readings.  The veteran maintains 
that he is "doing everything possible" to keep off kidney 
dialysis.  As such, the veteran argues that he is entitled to 
a 30 percent disability rating as of July 28, 1999, the date 
the RO received his claim for service connection for kidney 
stones (see VA Form 9, dated in April 2005).

In addition, both the veteran and his representative have 
maintained that while the RO assigned an initial 10 percent 
evaluation to the service-connected kidney stones pursuant 
38 C.F.R. § 4.115b, Diagnostic Code 7508, the diagnostic code 
for nephrolithiasis, the RO apparently used criteria from 
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2005) to deny the 
appellant an evaluation greater than 10 percent for the 
aforementioned disability.  In this regard, by a March 2005 
rating action, the RO determined that because the clinical 
evidence of record did not demonstrate that the veteran had 
colic which required catheter drainage, the criteria for a 20 
percent evaluation pursuant to Diagnostic Code 7509, a higher 
evaluation was therefore not warranted (see March 2005 rating 
action).  

Under Diagnostic Code 7508, nephrolithiasis - which is the 
veteran's primary renal diagnosis -- is to be rated as 
hydronephrosis, except for recurrent stone formation 
requiring one or more of the following: diet therapy; drug 
therapy; or, invasive or non-invasive procedures more than 
two times/year, in which case a 30 percent evaluation is 
assignable.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508 
(2005). 

Under Diagnostic Code 7509, a 10 percent evaluation will be 
assigned where there is only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent evaluation is warranted where there are frequent 
attacks of colic, which require catheter drainage.  A 30 
percent evaluation is assignable for hydronephrosis with 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  If the disability is severe, it is 
to be rated as renal dysfunction. See 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (2005).  

The veteran was last examined by VA for his kidney stones in 
July 2003.  A review of that examination report reflects that 
the veteran showed no lethargy, weakness or anorexia (i.e., 
the appellant weighed 225 pounds on the day of the 
examination, which is the same weight that he weighed one 
year previously).  The examiner also indicated that the 
veteran had not required any catheterization or dilations, or 
drainage procedures.  The veteran reported that he was on a 
low salt diet.  He denied having any acute nephritis or 
urinary tract disease during the previous year.  Diagnostic 
testing revealed that the veteran had high glucose and 
protein levels with occasional red blood cells in his urine.  
Chemistry lab results showed that the appellant had above 
average glucose and creatine levels.  The veteran was found 
to have been anemic.  X-rays of the veteran's abdomen showed 
a probable two millimeter stone in the right kidney.  The 
examiner entered a diagnosis of status-post kidney stones, 
one while in the military, with one present in the right 
kidney area found on X-rays (see July 2003 VA examination 
report).  
 
As noted previously, the veteran maintains that he is 
entitled to at least a 30 percent evaluation pursuant to 
Diagnostic Code 7508 because his kidney stones require diet 
and drug therapy.  Thus, the implication is that the veteran 
believes that his kidney stones have worsened since the time 
of his last VA examination in July 2003.  Under the 
circumstances, therefore, the duty to assist includes the 
duty to provide him with a new examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Consequently, on 
remand, the veteran should be scheduled for a VA examination 
to assess the current severity of his service-connected 
kidney stones.  38 C.F.R. § 3.159(c)(4)(2005).  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action: 

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his kidney stones since July 1999.  

2.  Then, the RO should schedule the 
veteran for an examination to assess 
the severity of his kidney stones 
and their effects.  It is imperative 
that the examiner review the 
pertinent medical records in the 
claims file.  All indicated 
diagnostic and laboratory studies 
should be performed.  In the report 
of the examination, the examiner 
should provide a diagnosis regarding 
the veteran's kidneys and state the 
impairment and symptomatology that 
can be attributed to that disorder.  
Based upon the examination and a 
review of the record, the examiner 
should express an opinion regarding 
the frequency of renal function 
impairment, and/or the frequency 
with which the veteran has kidney 
stone formations, and the treatment 
used in the control of those 
formations (i.e., diet therapy, drug 
therapy, or invasive or non-invasive 
procedures).  Findings should be 
reported that correlate with the 
criteria contained in 38 C.F.R. § 
4.115b, Diagnostic Codes 7508 and 
7509.  The physician should offer a 
complete rationale for any opinions 
expressed.

3.  In the event that the veteran 
does not report for any examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to his last 
know address.  It should also be 
indicated whether any notice was 
returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to an initial evaluation 
greater than 10 percent for service-
connected kidney stones.  The 
readjudication should include 
whether "staged" ratings are 
warranted in accordance with 
Fenderson, supra.  If any benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case (SSOC) and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  If the 
veteran has not reported to any 
examination, the SSOC should include 
the provisions of 38 C.F.R. § 3.655 
(2005) and an explantation of the 
regulations application in this 
case. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

